Title: From George Washington to John David Wilper, 30 June 1758
From: Washington, George
To: Wilper, John David


Orders for Sergeant David Wilper[Pearsals, 30 June 1758] 
Mr Wilper, 
You are to remain at this place with a Corporal and twelve Men for defence of the ⟨illegible⟩ and such of the Country People as may resort to it—as also for security of the Stores &ca that now are, or shall be lodgd here; taking care to pass yr Receipts

for them, and to produce proper Vouchers for their delivery again.
You are to observe strict discipline—suffer no Soldier to straggle from the Fort witht leave—nor no liquor to be sold to your Men without your Orders. make regular returns of your Command to me while I am at Fort Cumberland, and to Lieutenant Smith after I am Marchd from that place (unless you rece⟨ive⟩ Orders to the contrary) and apply to him for what Ammunition you may want—In every respe⟨ct⟩ you are to conform to the Rules and Discipline of War in the like Cases. Given under my hand at Pearsa⟨lls⟩ this 30th day of June 1758.

Go: Washington

